       Case 6:20-cv-00005 Document 17 Filed on 07/14/20 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION


  AIDA M. ARZOLA,

  Plaintiff,                                         Case No.: 6:20-cv-00005

  v.
                                                     Honorable Judge Kenneth M. Hoyt
  FORD MOTOR CREDIT COMPANY, LLC,

  Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

NOW COMES Aida M. Arzola (“Plaintiff”), by and through her attorneys, Sulaiman Law Group,

Ltd., and in support of her Notice of Voluntary Dismissal with Prejudice, states as follows:

               Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses her claims against, Ford Motor Credit Company, LLC.

Dated: July 14, 2020                          Respectfully Submitted,

                                              AIDA M. ARZOLA

                                              /s/ Marwan R. Daher
                                              Marwan R. Daher
                                              Counsel for Plaintiff
                                              Sulaiman Law Group, Ltd.
                                              2500 S. Highland Ave., Ste. 200
                                              Lombard, Illinois 60148
                                              Phone: (630) 575-8181
                                              mdaher@sulaimanlaw.com




                                                 1
     Case 6:20-cv-00005 Document 17 Filed on 07/14/20 in TXSD Page 2 of 2




                             CERTIFICATE OF SERVICE

I, Marwan R. Daher, an attorney, certify that on July 14, 2020, the foregoing document was
filed electronically using the Court’s CM/ECF system, which will accomplish service on all
counsel of record.

                                                     /s/ Marwan R. Daher




                                            2
